Citation Nr: 1529225	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-23 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating higher than 20 percent for a lumbar spine (back) disability, currently diagnosed as degenerative disc disease, from February 5, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to April 1996. 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

In a July 2014 decision (not before the undersigned), the Board denied the Veteran's claims for entitlement to an increased disability rating for a lumbar spine disability,  rated as 10 percent disabling prior to February 5, 2011, and 20 percent disabling thereafter.  The Board also denied the claim for an increased disability rating for a cervical spine disability, rated as 20 percent disabling prior to February 5, 2011, and 30 percent disabling thereafter.  The Veteran appealed only that portion of the decision that denied entitlement to a rating higher than 20 percent for a lumbar spine disability from February 5, 2011, to the U.S. Court of Appeals for Veterans Claims (Court).

In April 2015, the Court granted a Joint Motion for Partial Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  

In so doing, the Court vacated the July 2014 decision denying entitlement to rating higher than 20 percent for a lumbar spine disability from February 5, 2011 and remanded the case to the Board for action consistent with the JMR.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As an initial matter, the Board notes in addition to the claim for entitlement to a rating higher than 20 percent for a lumbar spine disability, from February 5, 2011, the June 2015 Post-Remand Brief also addresses the claims for entitlement to a rating higher than 10 percent prior to February 5, 2011, for a back disability in addition to the claim for a rating higher than 20 percent for a cervical spine disability, rated as 20 percent disabling prior to February 5, 2011, and 30 percent disabling thereafter.  However, as stated in the April 2015 JMR, the parties agreed that the Appellant waived any appeal of the claims for entitlement to higher ratings for his cervical spine disability and for a higher rating for his lumbar spine disability prior to February 5, 2011.  See, JMR, footnote 1.  

Accordingly, the Board has considered only that portion of the Brief that pertains to the remaining claim for entitlement to a rating higher than 20 percent for the Veteran's lumbar spine disability from February 5, 2011.

In the July 2014 JMR, the parties found that the Board erred in relying on a February 2011 VA examination report which reflects that the Veteran historically had moderate, weekly flare-ups that last for hours, which caused pain and decreased motion.  The examiner's findings were limited to the Veteran's range of motion during active motion, but the examiner failed to quantify the functional limitation based on the Veteran's flare-ups.  Because the examiner did not adequately address the scope of additional ROM as a result during flare-ups, the parties found that the Board should have returned the report as inadequate or explained why such action was not necessary.  

Accordingly, the parties requested that the Court vacate that part of the July 2014 Board decision and reexamine the evidence of record and seek any other evidence the Board felts was necessary.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Therefore, in light of the JMR, the Veteran's rating claim should be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and address the scope of any additional range of motion as a result of flare-ups of the Veteran's back disability. 

A review of the joint motion (JMR) in this case may be of some assistance in the review of this case.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

